Citation Nr: 1431172	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-28 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.   Entitlement to service connection for tinnitus.  

2.   Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.  

3.   Entitlement to service connection for a disability manifested by dizziness, to include as secondary to migraine headaches or as due to an undiagnosed illness. 

4.   Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

5.   Entitlement to service connection for a chronic respiratory disease, including as due to an undiagnosed illness.  

6.   Entitlement to service connection for residuals of a left shoulder abscess.  

7.   Entitlement to service connection for coronary artery disease.

8.   Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to an undiagnosed illness.  

9.   Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to an undiagnosed illness.  

10.   Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to an undiagnosed illness.  

11.   Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to an undiagnosed illness.  

12.   Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

13.   Entitlement to an initial rating in excess of 10 percent for a right knee disability.  

14.   Entitlement to an initial rating in excess of 10 percent for migraine headaches.  


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and D. P. 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1990 to April 1994 and from February 1996 to January 1998.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2014, a travel board hearing was held before the undersigned in Detroit, Michigan.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for sleep apnea, an initial rating in excess of 10 percent for a left knee disability, and proper recoupment of military retirement pay have been raised by the Veteran at the May 2014 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue(s) of service connection for a gastrointestinal disorder, a disability manifested by dizziness, chronic fatigue syndrome (CFS), a chronic respiratory disease, residuals of a left shoulder abscess, coronary artery disease, for peripheral neuropathy of the right upper extremity, for peripheral neuropathy of the left upper extremity, for peripheral neuropathy of the right lower extremity, for peripheral neuropathy of the left lower extremity, and initial ratings for PTSD, a right knee disability and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

Giving the Veteran the benefit of the doubt, his tinnitus is just as likely as not related to combat service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. § 3.303, 3.304(d) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim of service connection for tinnitus prior to the initial adjudication of the claim.  An August 2007 letter explained the evidence necessary to substantiate the claim[s], the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in August 2007.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Tinnitus

The Veteran contends that service connection is warranted for tinnitus.  During the Board hearing in May 2014, he testified that his tinnitus is the result of exposure to explosives while servicing in a combat engineer unit as well as exposure to small arms fire as a rifle and pistol instructor.  He stated that he had had tinnitus since service.  

Review of the Veteran's STRs shows no complaint or manifestation of tinnitus.  Clinical evaluation at the time of separation from each of his periods of active duty, showed ears to be normal.  Post-service medical records showed no complaints of tinnitus prior to the audiometric examination performed in connection with his claim of service connection for the disability.  An examination was conducted by VA in August 2007.  At that time, the Veteran reported the probable onset of a recurrent, bilateral ringing tinnitus during service that occurred daily, lasting for from several seconds to minutes.  The pertinent diagnosis was bilateral tinnitus.  The examiner rendered an opinion that it was not at least as likely as not that the tinnitus was related to noise exposure or acoustic trauma during military service.  The rationale was that the Veteran's STRs showed that his hearing sensitivity was normal to pure tone thresholds and that the STRs were devoid of documentation pertaining to the complaint, evaluation or treatment of hearing loss or tinnitus.  Review of a March 2007 neurologic consultation was also noted to be negative for tinnitus.  In addition, the Veteran reported a significant history of civilian occupational noise exposure in the construction trade and as a semi-truck driver.  The examiner concluded that there was insufficient evidence to establish a nexus between the Veteran's tinnitus and military service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

In this case, the only medical opinion in the record is that there is no relationship between the Veteran's tinnitus and the Veteran's service.  However, the examiner essentially relies on the fact that there was no showing of tinnitus in service or for many years later, without addressing the Veteran's reports of continuity of symptoms in service or his combat service as a combat engineer (the Veteran was the recipient of the Combat Action Ribbon.)  This particular fact alone permits the Board to conclude that tinnitus was incurred in service because it is consistent with his combat service, especially with respect to his claim of being exposed to multiple explosions in connection with his military occupational specialty.  Thus, with the Board's finding that the examiner's opinion is of little probative value, the question for consideration is whether the Veteran is capable of connecting his current tinnitus to service, and given the fact that the examiner at least acknowledged that the Veteran has this disorder, the subjective nature of this disability, and the fact that the Board finds the Veteran's statements and testimony in this regard to be credible, the Board will give the Veteran the benefit of the doubt, and conclude that his tinnitus is related to combat service.  


ORDER

Service connection for tinnitus is granted.  


REMAND

After review of the record, the Board finds that additional development is necessary prior to final appellate consideration of the remaining issues on appeal.  Regarding the issues for which the Veteran is claiming increased evaluations, it is noted that during the Board hearing in May 2014, he specifically stated that each of these disabilities, PTSD, migraine headaches, and a right knee disability, had worsened since the last compensation examinations that evaluated the disabilities.  In addition, he stated that he has been in receipt of VA outpatient treatment for each of the disorders, the reports of which have not been associated with the record.  These records may be of significant probative value in the determination of the proper benefit awards.  Therefore, additional development is necessary.  

Regarding the issues related to service connection for dizziness, chronic fatigue syndrome, gastrointestinal disorder, and chronic respiratory disorder, it is noted that the Veteran saw service in the Southwest Theater while on active duty and that he has not had a competent examination relating to the possibility that these disorders may be qualifying chronic diseases under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Moreover, regarding the claim of service connection for a chronic respiratory disorder, it is noted that review of the Veteran's STRs shows that he had complaints of wheezing and rales during service in August 1991.  There has been no medical examination to determine if his current respiratory complaints are related to that episode.  After considering the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the issues of service connection for coronary artery disease, left shoulder abscess residuals, and peripheral neuropathy of each of his extremities, it is noted that review of the Veteran's STRs shows complaints related to these disorder.  Specifically, elevated blood pressure readings were noted on several occasions in 1993 and 1997.  In August 1993, he was treated for cellulitis and cyst removal relative to the left arm.  During service, electromyogram testing was positive for neuropathy and at the time he was separated from service testing showed brachial plexopathy, status post cyst removal over the scapula.  The Veteran has not been afforded a compensation examination to ascertain whether these in-service complaints could be related to his current disabilities.  After considering the record, the Board finds that a medical examination is warranted.  Id.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary consent, The AOJ should contact the VAMC and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at that facility since 2010.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of the disabilities manifested by dizziness and chronic fatigue, a chronic respiratory disorder, a chronic gastrointestinal disorder, residuals of a left shoulder abscess, coronary artery disease and peripheral neuropathy of each extremity.  The examiners should be requested to render opinions regarding whether it is at least as likely as not (probability 50 percent or more) that each of the claimed disorders are related to service, including the complaints noted while the Veteran was on active duty.  If diagnoses can not be established for disabilities manifested by dizziness, chronic fatigue, chronic respiratory and gastrointestinal disabilities, the examiner should be requested to render an opinion regarding whether any of these symptoms are due to undiagnosed illness.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo examinations to ascertain the current nature and extent of his PTSD, migraine headaches, and right knee disorder.  Examiners must provide a thorough description of the appellant's service-connected disorders and render objective clinical findings concerning the severity of the disabilities.  Examiners should also be requested to render opinions concerning the effect of the appellant's service-connected disabilities on his ordinary activity and his ability to procure and maintain gainful employment.  The claims folder should be made available for review in connection with this examination.  The examiners should provide complete rationale for all conclusions reached.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


